Case: 16-11573   Date Filed: 10/19/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11573
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 6:14-cv-00966-RDP



GINA MAREA PHILLIPS,

                                                       Plaintiff-Appellee,

                                  versus

JAMES BROWNE,


                                                       Defendant-Appellant,

JOHN MARK TIREY, et al.,

                                                       Defendants.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (October 19, 2016)
              Case: 16-11573     Date Filed: 10/19/2016    Page: 2 of 2


Before TJOFLAT, HULL, and MARCUS, Circuit Judges.

PER CURIAM:

      Jim Browne, a law enforcement officer, appeals the District Court’s March

9, 2016, order denying his motion for summary judgment---based on the defense of

qualified immunity---on Gina Marea Phillips’s claims of excessive force and

unlawful seizure brought under 42 U.S.C. § 1983. Doc. 33. After reading the

parties’ briefs and the record before the District Court, we find no basis for

disturbing the Court’s order.

      AFFIRMED.




                                          2